   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 1 of 16 PageID #:523




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KONRAD TORZEWSKI,                                 )
                                                  )
               Plaintiff,                         )      No. 18 C 04266
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
COSCO SHIPPING LINES NORTH                        )
AMERICA INC.,                                     )
                                                  )
               Defendant.                         )

                            MEMORANDUM OPINION AND ORDER

       In May 2017, Torzewski went on medical leave from work to obtain treatment

for alcoholism. When he tried to come back to work after his leave, his employer,

COSCO Shipping Lines North America, told him that his position had been relocated

to a different state, and that he had to accept the relocation or else resign. Torzewski

refused both options and was eventually fired. He then filed this lawsuit, alleging

violations of the American With Disabilities Act, the Family and Medical Leave Act,

and the Illinois Human Rights Act. R. 27, First Am. Compl.1 COSCO has moved to

dismiss all of the claims. R. 34, Def.’s Mot. Dismiss. For the reasons explained below,

COSCO’s motion is granted as to the retaliation claims but otherwise is denied.




       1This Court has subject matter jurisdiction over the federal claims in this case under
28 U.S.C. § 1331, and supplemental jurisdiction over the state law claims under 28 U.S.C.
§ 1367. Citations to the record are noted as “R.” followed by the docket number and the page
or paragraph number.
                                             1
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 2 of 16 PageID #:524




                                     I. Background

       Torzewski started working for COSCO in August 2012. First Am. Compl. ¶ 6.

While working there, Torzewski consistently met or exceeded performance

expectations, and, by 2017, he was promoted to serve as a Director of Sales for North

America. Id. ¶¶ 7-8. In this position, Torzewski worked remotely from a home office

in Chicago, Illinois. Id. So far, so good.

       But then, in April 2017, things took a turn for the worse. Torzewski showed up

drunk to a sales conference in Houston, Texas and was sent back to Chicago. First

Am. Compl. ¶ 9. A few days later, he was hospitalized for eight days and underwent

alcohol detoxification treatment. Id. ¶ 10. He later went on a medical leave of absence,

pursuant to the Family and Medical Leave Act (FMLA), while receiving treatment.

Id. ¶ 11. During this time, he was approved for short-term disability benefits. Id.

After being discharged from the hospital, Torzewski began in-patient treatment for

alcohol dependence at a different facility. Id. ¶ 12.

       When he was done with his in-patient treatment, Torzewski contacted

COSCO’s Human Resources Manager, David Marcano, letting him know that

Torzewski was ready to return to work. First Am. Compl. ¶ 14. Marcano did not reply.

Id. So three days later, Torzewski followed up with another email. Id. ¶ 15. This time,

Marcano replied asking Torzewski to send a release to return to work without any

restriction from his doctor. Id. ¶ 16. Torzewski complied. Id. ¶ 17.

       Then on June 20, 2017, Mr. Marcano called Torzewski and told him that he

could return to work but that his position had been relocated to COSCO’s corporate

offices in Secaucus, New Jersey, and that the company would not provide him with

                                             2
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 3 of 16 PageID #:525




any relocation assistance. First Am. Compl. ¶¶ 18-19. And if Torzewski did not agree

to the relocation, Marcano told him that his employment would end. Id. ¶ 20. Marcano

also asked Torzewski to send him a letter of resignation, but Torzewski refused. Id.

¶¶ 22-23. During this phone call, Torzewski also learned that no other sales director

had been relocated to New Jersey. Id. ¶¶ 23-24.

      During another phone call on July 7, 2017, Marcano again told Torzewski that

Torzewski would have to move to New Jersey if he wanted to keep his job. First Am.

Compl. ¶ 24. This time, Torzewski asked for a reason for the relocation, but Marcano’s

response was that “this is our company and we can do what we want, you don’t need

a reason.” Id. ¶ 25. Torzewski explained that he could not just pick up and move to a

new state because he had just signed a new apartment lease and because his

healthcare providers and support group were in Chicago. Id. ¶ 26. In response,

Marcano told Torzewski that he would have to find new healthcare providers and a

support group in New Jersey if he wanted to keep his job. Id. ¶ 27. Again, Marcano

asked Torzewski to resign, and again Torzewski refused. Id. ¶ 28.

      Then, around one month after the July phone call, Marcano sent Torzewski a

letter explaining that during Torzewski’s time on FMLA leave, COSCO had

undergone a business restructuring that required Torzewski to be present in the New

Jersey office on a regular basis. First Am. Compl. ¶ 29. The letter further stated that

if Torzewski did not report to work in New Jersey by August 14, 2017, then the

company would accept the no-show as Torzewski’s voluntary resignation. Id.

Torzewski responded to Marcano’s letter, acknowledging receipt and complaining



                                          3
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 4 of 16 PageID #:526




that the relocation was a violation of his FMLA rights. Id. ¶ 30. Needless to say,

Torzewski did not show up to work on August 14. In mid-September, COSCO

retroactively terminated Torzewski’s employment, effective August 14. Id. ¶ 31.

      In this lawsuit, Torzewski alleges that COSCO violated his rights under the

Americans with Disabilities Act (ADA), the Family and Medical Leave Act (FMLA),

and the Illinois Human Rights Act (IHRA) by failing to accommodate his disability,

failing to reinstate him, wrongfully terminating him, and then retaliating against

him when he complained. First. Am. Compl.

                                  II. Legal Standard

      Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the … claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (internal

quotation marks and citation omitted). The Seventh Circuit has explained that this

rule “reflects a liberal notice pleading regime, which is intended to ‘focus litigation on

the merits of a claim’ rather than on technicalities that might keep plaintiffs out of

court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 514 (2002)).

      “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain



                                            4
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 5 of 16 PageID #:527




sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the

assumption of truth are those that are factual, rather than mere legal conclusions.

Iqbal, 556 U.S. at 678-79.

                                     III. Analysis

                                        A. ADA

      Torzewski brings three claims under the ADA: (1) failure to accommodate; (2)

disability discrimination; and (3) retaliation. The Court addresses each in turn.

                             1. Failure to Accommodate

      To adequately state a failure-to-accommodate claim, an individual must allege

that (1) he is a qualified individual with a disability; (2) the employer was aware of

the disability; and (3) the employer failed to reasonably accommodate the disability.

Brumfield v. City of Chicago, 735 F.3d 619, 631 (7th Cir. 2013) (citing EEOC v. Sears

Roebuck & Co., 417 F.3d 789, 797 (7th Cir. 2005)). The parties do not dispute that

Torzewski sufficiently alleged that he had a disability, or that COSCO knew about it.

Instead, the parties disagree over whether Torzewski was a “qualified individual” and

whether his requested accommodation was reasonable.

      Aside from a few exceptions not relevant here, the ADA defines the term

“qualified individual” to mean “an individual who, with or without reasonable

accommodation, can perform the essential functions of the employment position that



                                            5
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 6 of 16 PageID #:528




such individual holds or desires.” 42 U.S.C. § 12111(8); see also Brumfield, 735 F.3d

at 631. This means that the employee must show that he was qualified for the job and

was “capable of performing the job’s essential functions with or without reasonable

accommodation from an employer.” Brumfield, 735 F.3d at 632 (quoting Hammel v.

Eau Galle Cheese Factory, 407 F.3d 852, 862 (7th Cir.2005)) (cleaned up)2; see also 29

C.F.R. § 1630.2(m). Here, Torzewski alleged that he possessed “the education, skill,

experience, and all other requirements” necessary for the position as Director of

Sales; id. ¶ 38; and that he was “able to perform the essential functions of his position,

with or without a reasonable accommodation,” id.

       But COSCO argues that alleging that he is a “qualified individual” only gets

Torzewski half way to successfully alleging a failure-to-accommodate claim. Not

everyone who satisfies the definition of a “qualified individual” is eligible for a

reasonable accommodation under the ADA. See Brumfield, 735 F.3d at 631. Instead,

only individuals who possess “physical or mental limitations” but are “otherwise

qualified” for the job are eligible for reasonable accommodations. See 42 U.S.C.

§ 12112(b)(5)(A) (emphasis added); see also Brumfield, 735 F.3d at 631. In other

words, “to satisfy the first element of a failure-to-accommodate claim, the plaintiff

must show that [he] met the employer's legitimate selection criteria and needed an

accommodation to perform the essential functions of the job at issue (i.e., that [he]

was “otherwise qualified” under 42 U.S.C. § 12112(b)(5), not merely “qualified” under


       2This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                              6
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 7 of 16 PageID #:529




§ 12111(8)).” Brumfield, 735 F.3d at 633 (emphasis added). According to COSCO,

Torzewski has not alleged that he needed an accommodation to perform the essential

functions of his job. R. 35, Def.’s Br. at 5-6.

       The Court disagrees. Torzewski alleged that his alcoholism substantially

limited his ability to concentrate, think, communicate, interact with others, and work.

First Am. Compl. ¶ 33. The complaint clearly alleges (though Torzewski’s response

brief did not explicitly mention this) that Torzewski requested to work in Chicago so

that he could continue to receive medical care and support from his healthcare

providers and support group. Id. ¶¶ 26-27, 41. Together, these facts support a

plausible inference (at least at the pleading stage) that without continued access to

his current healthcare providers and support group, Torzewski would be impeded in

properly treating the alcoholism. That would lead to difficulty in concentrating,

thinking, communicating, or interacting with others. But with an accommodation,

Torzewski would be able to manage the alcoholism and to perform his job duties (at

least he alleges this, and that must be accepted as true for now).

       On the third element of an accommodation claim—whether the proposed

accommodation is reasonable—COSCO argues that Torzewski’s request to continue

to work in Chicago in order to continue his treatment is unreasonable as matter of

law. Def.’s Br. at 3. A reasonable accommodation is defined, in relevant part, as

“modifications or adjustments to the work environment, or to the manner or

circumstances under which the position held or desired is customarily performed,

that enable an individual with a disability who is qualified to perform the essential



                                             7
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 8 of 16 PageID #:530




functions of that position.” 29 C.F.R. § 1630.2(o)(ii). Reasonable accommodations

include: “job restructuring, part-time or modified work schedules, reassignment to a

vacant position, acquisition or modification of equipment or devices ... and other

similar accommodations[.]” 42 U.S.C. § 12111(9). As discussed above, it is plausible

that allowing Torzewski to work from Chicago, where he had access to his medical

providers and support group, would have allowed Torzewski to perform the essential

functions of his position. Discovery is needed to test the efficacy of Torzewski working

in Chicago versus New Jersey, but at the pleading stage, the allegations must be

accepted as true, and any reasonable inferences must be drawn in Torzewski’s favor.

So COSCO’s motion to dismiss the accommodation claim is denied.

                           2. Disability Discrimination

      The elements of a disability discrimination claim require the plaintiff to allege

that he was (1) disabled within the meaning of the ADA; (2) was qualified to perform

his job; and (3) suffered an adverse employment action because of his disability. See

Bunn v. Khoury Enter., Inc., 753 F.3d 676, 683 (7th Cir. 2014). As already discussed,

Torzewski adequately alleged the first two elements.

      The key question for this claim is whether Torzewski adequately alleged that

he suffered an adverse employment action because of his alcoholism. As a preliminary

matter, the Court clears up what seems to be a misunderstanding of the allegations

in the complaint. According to COSCO’s reading of the complaint, Torzewski’s

discrimination claim is duplicative of his failure to accommodate claim. Def.’s Br. at

8-9. COSCO thinks that Torzewski’s alleged adverse action is premised on not



                                           8
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 9 of 16 PageID #:531




receiving his requested accommodation. But in the complaint, the two claims—

failure-to-accommodate and discrimination—are clearly based on factually distinct

allegations. The accommodation claim is premised on COSCO’s denial of Torzewski’s

request to work from Chicago. See First Am. Compl. ¶ 41 (“In violation of the ADA

Defendant failed to provide a reasonable accommodation to Mr. Torzewski, including

the reasonable accommodation of allowing him to return to work in Chicago after his

medical leave of absence.”). In contrast, the discrimination claim is based on the later

termination of Torzewski’s employment. See id. ¶ 60 (“Defendant violated the ADA

by terminating Mr. Torzewski’s employment.”). So the alleged adverse action is the

termination, not the failure to accommodate. And “termination is unquestionably a

materially adverse action.” Pantoja v. Am. NTN Bearing Mfg. Co., 495 F.3d 840, 849

(7th Cir. 2007) (cleaned up).

      And finally, Torzewski’s allegations plausibly suggest that COSCO would not

have fired him but for his disability. According to the complaint, COSCO’s business

restructuring was just a pretext, First Am. Compl. ¶ 41, and the factual allegations

taken as a whole support such an inference. Torzewski alleged that COSCO informed

Torzewski of his position relocation only after Torzewski had already made two

attempts to come back to work and sent his doctor’s note clearing him to work without

restriction. Id. ¶¶ 14-18. Torzewski also alleged that despite informing Marcano that

he could not move to New Jersey, Marcano nevertheless gave Torzewski the choice of

either resigning or relocating. Id. ¶¶ 20, 22, 24, 27-29. And accepting as true the fact

that Torzewski could not relocate due to his alleged disability, this “choice” was really



                                           9
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 10 of 16 PageID #:532




no choice at all: Torzewski was left with losing his job either way, either through

voluntary resignation or termination. Torzewski also alleged that no other sales

director position, except for his, had been relocated, id. ¶ 21, and that prior to taking

medical leave, he had met COSCO’s expectations, id. at 7. The suspicious timing of

the relocation together, with these other facts support the inference that COSCO’s

proffered reason for relocation was just a pretext for intentional discrimination. See

Nawrot v. CPC Int'l, 277 F.3d 896, 906 (7th Cir. 2002) (“[A] plaintiff may show pretext

by presenting evidence tending to prove that the employer's proffered reasons are

factually baseless, were not the actual motivation for the discharge in question, or

were insufficient to motivate the discharge.”) (cleaned up).



       So Torzewski’s discrimination claim also survives dismissal.3

                                        3. Retaliation

   Torzewski also brings a claim for retaliation under the ADA. For this claim,

Torzewski must allege that (1) he engaged in a statutorily protected activity, (2) he

suffered an adverse employment action, and (3) a causal connection exists between

the protected activity and the adverse action. Squibb v. Mem’l Med. Ctr., 497 F.3d

775, 786 (7th Cir. 2007). COSCO argues that Torzewski failed to allege that he


       3On   a related note, Torzewski also brings a failure-to-reinstate claim. First Am.
Compl. ¶¶ 52-55. That claim is, however, duplicative of Torzewski’s failure-to-accommodate
claim. According to the complaint, COSCO “violated the ADA by failing to reinstate Mr.
Torzewski to his position in Chicago after his medical leave act.” First Am. Compl. ¶ 53. That
is essentially the same factual allegation that Torzewski’s accommodation claim is premised
on. See id. ¶ 41. So to the extent that Torzewski sought to advance a separate failure-to-
reinstate theory, the claim is dismissed because it is already covered by the accommodation
claim.
                                             10
  Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 11 of 16 PageID #:533




suffered an adverse employment action and that there was a casual link between the

protected activity and the adverse action.

      On this claim, COSCO misconstrues the factual basis for Torzewski’s alleged

adverse action. According to COSCO, Torzewski’s alleged adverse action was that

COSCO denied his requested accommodation. Def.’s Br. at 7. But the complaint

clearly sets out that COSCO “retaliated against Mr. Torzewski for exercising his

rights under the ADA by terminating his employment.” First Am. Compl. ¶ 67

(emphasis added). And as discussed, firing someone qualifies as an adverse action, so

the question now is whether Torzewski sufficiently alleged a causal link between the

protected activity—complaining that his rights were violated—and his firing.

      That is where Torzewski’s complaint falls short. Torzewski alleged that, in a

letter dated August 7, 2017, Marcano threatened Torzewski with termination (or

“voluntary resignation” as Marcano put it in his letter) if he did not show up to work

in New Jersey by August 14. First Am. Compl. ¶ 29. And it was not until after

Torzewski received Marcano’s letter that he complained that the company was

violating his rights. Id. ¶ 30. In other words, COSCO planned on firing Torzewski if

he did not relocate, regardless of his complaint. So when Torzewski did not show up

in New Jersey by the August deadline, COSCO fired him. Id. ¶ 31. Ultimately, the

time line of the events that led to Torzewski’s firing do not support an inference that

Torzewski was fired because of his complaint.




                                          11
  Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 12 of 16 PageID #:534




                                      B. FMLA

      Torzewski also brings two claims under the FMLA: (1) interference with his

exercise of FMLA rights; and (2) retaliation. For the reasons discussed below, both

survive COSCO’s motion.

                                   1. Interference

      The FMLA prohibits employers from interfering with, restraining, or denying

the exercise of a right under the FMLA. 29 U.S.C. § 2615(a)(1); 29

C.F.R. 825.220(a)(1). To state a claim for FMLA interference, the plaintiff employee

must allege the following: (1) the employee was eligible for FMLA protection; (2) the

employer was covered by the FMLA; (3) the employee was entitled to leave under the

FMLA; (4) the employee provided sufficient notice of his intent to take FMLA leave;

and (5) the employer denied the employee FMLA benefits to which he or she was

entitled. Pagel v. TIN, Inc., 695 F.3d 622, 627 (7th Cir. 2012).

      Torzewski properly alleges facts supporting the first four elements, because he

took leave under the FMLA around May 2017. See Goelzer v. Sheboygan County, Wis.,

604 F.3d 987, 993 (7th Cir. 2010) (finding first four elements undisputed where

plaintiff took leave under the FMLA). A plaintiff properly alleges the fifth element, if

he alleges that his employer fired him to prevent him from exercising his right to

return to his prior position. Id.; see also Nicholson v. Pulte Homes Corp., 690 F.3d

819, 827 (7th Cir. 2012) (finding that a termination may constitute a denial of FMLA

benefits). Here, Torzewski alleged that after he took leave, his position was relocated




                                          12
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 13 of 16 PageID #:535




as a pretext, and that he was ultimately fired when he refused to relocate. This is

enough to sufficiently allege that COSCO interfered with his right to reinstatement.

      COSCO argues, though, that it was not required to reinstate Torzewski to the

same location where he worked before leave. Def.’s Br. at 10 (citing 29 C.F.R.

§ 825.215(e)(1); see also R. 41, Def.’s Reply Br. at 8 (same). There is some merit to this

argument: “the FLMA allows an employer to refuse to restore an employee to the

former position when restoration would confer a right, benefit, or position of

employment that the employee would not have been entitled to if the employee had

never left the workplace.” Goelzer, 604 F.3d at 993 (cleaned up); see also 29 U.S.C.

§ 2614(a)(3)(B); 29 C.F.R. § 825.216(a). In other words, Torzewski would not be

entitled to return to his position in Chicago if he would have been relocated regardless

of whether he took leave. See id. (“[A]n employee is not entitled to return to her former

position if she would have been fired regardless of whether she took the leave.”).

According to COSCO, Torzewski’s relocation had nothing to do with his FMLA leave.

Instead, while he was on leave, the company underwent a business restructuring that

required Torzewski to work from its corporate offices. As discussed above, however,

Torzewski sufficiently alleged that this relocation was a pretext, and did not just

coincidentally happen while Torzewski was on leave. So Torzewski adequately

alleged that COSCO interfered with his right to be reinstated to his position in

Chicago.

      But regardless, even if the relocation was not a pretext, the FMLA entitles

employees to be reinstated to an “equivalent position,” 29 U.S.C. § 2614(a)(1), which



                                           13
  Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 14 of 16 PageID #:536




means a position with “substantially similar duties, conditions, responsibilities,

privileges and status as the employee’s original position,” 29 U.S.C. § 825.215(e)(1).

Here, Torzewski not only alleged that he was relocated, but that he was no longer

allowed to work remotely and would have to be present in COSCO’s corporate offices

on a regular basis. First Am. Compl. ¶ 29. That is sufficient to allege that COSCO

denied Torzewski an equivalent position.

                                   2. Retaliation

      The FMLA also prohibits employers from “retaliating against an employee that

exercises or attempts to exercise FMLA rights.” Pagel, 695 F.3d at 631 (citing 29

U.S.C. § 2615(a)(2)). The pleading requirement for a retaliation claim under the

FMLA is basically the same as those under the ADA—the plaintiff must allege: “(1)

he engaged in a protected activity; (2) his employer took an adverse employment

action against him; and (3) there is a causal connection between the protected activity

and the adverse employment action.” Pagel, 695 F.3d at 631. To satisfy the third

element, a plaintiff may plead a “convincing mosaic of circumstantial evidence” to

allow the inference of a causal connection. Id. This circumstantial evidence can

include, in part, “suspicious timing, ambiguous statements from which a retaliatory

intent can be drawn, evidence of similar employees being treated differently, or

evidence that the employer offered a pretextual reason for the termination.” Id.

      Here, Torzewski alleged facts demonstrating that he engaged in statutorily

protected activity by requesting and taking leave under the FMLA in May 2017.

Torzewski further alleged that he suffered an adverse action when COSCO fired him



                                           14
   Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 15 of 16 PageID #:537




on September 18, 2017. On the third element, Torzewski alleged that when he

requested to be reinstated to his position in Chicago, he was first ignored, then asked

to provide a doctor’s note, and eventually told his position had been relocated to New

Jersey and that if he did not move, he would lose his job. He also alleged that he was

initially given no reason for the relocation, and eventually was informed it was due

to a business reorganization yet, no other sales director’s position was relocated.

Torzewski refused to relocate, so he was eventually fired. Based on these facts,

Torzewski has alleged a plausible FMLA retaliation claim. So COSCO’s motion to

dismiss this claim is denied.

                          C. Illinois Human Rights Act

      The Seventh Circuit has held that discrimination and retaliation claims under

the IHRA should be analyzed in the same way as ADA claims. See Teruggi v. CIT

Grp./Capital Fin., Inc., 709 F.3d 654, 659–60 (7th Cir. 2013). Because Torzewski has

sufficiently alleged an ADA failure-to-accommodate claim and discrimination claim,

so too has he sufficiently alleged those claims under the IHRA. Torzewksi’s IHRA

retaliation claim, like his ADA retaliation claim, however, must be dismissed.

COSCO’s motion to dismiss the IHRA claims is therefore granted in part and denied

in part.




                                          15
  Case: 1:18-cv-04266 Document #: 80 Filed: 09/27/19 Page 16 of 16 PageID #:538




                                 IV. Conclusion

      For the reasons discussed above, COSCO’s motion to dismiss is granted in part

and denied in part. The ADA and IHRA retaliation claims are dismissed, but the

remaining claims survive.



                                                  ENTERED:


                                                        s/Edmond E. Chang
                                                  Honorable Edmond E. Chang
                                                  United States District Judge



DATE: September 27, 2019




                                        16
